Citation Nr: 0015198	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  94-06 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.   


REPRESENTATION

Appellant represented by:	Michael Wildhaber, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to March 
1966.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

In July 1996 and again in January 1998, the Board remanded 
the veteran's claim to the RO for additional development.  
The case has been returned to the Board and is ready for 
further review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran underwent a psychiatric evaluation in 
service, and immaturity and interview anxiety were noted.  

3.  The veteran's currently diagnosed anxiety reaction is 
reasonably related to his military service.  


CONCLUSION OF LAW

An anxiety disorder was incurred in service.  38 U.S.C.A. §§ 
1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1999).   




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claimant has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded or capable of substantiation.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159(a) (1999).  
The three elements of a well-grounded claim are: (1) evidence 
of a current disability as provided by a medical diagnosis; 
(2) evidence of incurrence or aggravation of a disease or 
injury in service as provided by either lay or medical 
evidence, as the situation dictates; and, (3) a nexus between 
the in-service disease or injury and the current disability 
as provided by competent medical evidence.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995); see also 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1999).  Here, all three 
elements have been satisfied, and the veteran's claim is well 
grounded.  If the claim is well grounded, it must be shown 
that all relevant facts have been properly developed and that 
the duty to assist the veteran as mandated by 38 U.S.C.A. 
§ 5107 has been complied with.  As previously stated, the 
Board finds that the claim is well grounded and that there is 
no further duty to assist the claimant in the development of 
the claim.  38 U.S.C.A. § 5107.  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor of 
the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event. However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



The veteran's service medical records show that in January 
1966, he was referred for evaluation by his squadron 
commander for repeated minor infractions of regulations and 
general difficulty in performance.  Psychiatric appraisal 
showed no indications of major mental illness; immaturity and 
interview anxiety were noted.  His February 1966 separation 
examination report showed no psychiatric abnormality.  

VA records show that the veteran was seen in February 1977 at 
a mental hygiene clinic for depression and anxiety.  The 
veteran complained of being depressed.  By way of history, it 
was noted that after 20 months the veteran could not adjust 
to military life.  The impression was, personality disorder, 
schizoid traits, and depressive reaction.  Thereafter, the 
record shows VA and private treatment in the 1980's and 
1990's for psychiatric problems variously diagnosed as 
personality disorder, dysthymic disorder with anxiety 
features, and anxiety depression.   

In December 1996, the veteran was examined by VA.  The 
examiner found, generalized anxiety disorder as the Axis I 
diagnosis.  The examiner stated that the veteran over the 
years had experienced some clinically significant level of 
anxiety and possibly depression.  It was stated that what was 
not clear was what the relationship was between his 
experiences in the service and these problems.  

In an April 1998 letter, a private physician and a social 
worker indicated that the veteran underwent a psychiatric 
evaluation, and that the veteran provided extensive medical 
records.  It was opined that the veteran had suffered an 
onset of generalized anxiety condition while in the United 
States Air Force.  It was noted that there was no pre-
existing psychopathology prior to service entrance.  

On private Psychological Evaluation conducted in May and June 
1998, the veteran was administered the following tests: 
Wechsler Adult Intelligence Scale, Woodcock Johnson 
Achievement Test. Bender Gestalt, Wechsler Memory Scale, and 
the MMPI.  He also underwent a clinical interview.  The 
finding was, Axis I, anxiety disorder and dysthymic disorder.  


The veteran underwent a VA psychiatric examination in July 
1998. He gave a history of anxiety and a depressed mood.  The 
diagnoses were: Axis I, generalized anxiety disorder; Axis 
II, personality disorder.  On VA social work evaluation that 
same month, the finding was recurrent anxiety symptoms 
associated with depression.  In an addendum to the 
psychiatric examination, also dated in July 1998, the 
examiner noted that the psychiatric and social evaluation was 
done and the entire claims file had been reviewed.  It was 
stated that the records indicated that the veteran started to 
have psychological problems while in service and had a 
psychiatric consultation.  It was noted that he started 
getting treatment only after he left service in 1992 and has 
been receiving treatment since.  It was stated that his 
symptomatology was consistent with a personality disorder and 
anxiety disorder.  The examiner opined that the veteran's 
problems in service could have been the result of the 
personality disorder and anxiety disorder.  It was stated 
that it was likely that the stress while in service could 
have contributed to the anxiety disorder component.  

The service medical records reflect complaints that the 
veteran had performance difficulties in service and that 
immaturity and interview anxiety were found.  The post-
service clinical evidence reflects private and VA diagnoses 
which include anxiety disorder, and it was the opinion of a 
private examiner in April 1998 and a VA examiner in July 1998 
that the symptomatology shown at that time was related to the 
veteran's military service.  Given the "positive" evidence 
linking a current disability associated with anxiety disorder 
to service represented by two medical examiners, the Board 
concludes that service connection for an anxiety disorder is 
warranted.  Gilbert, 1 Vet. App. at 49.  There is of record 
no "negative" evidence demonstrating that the current 
psychiatric disability is not related to service.  The Board 
notes that the veteran has also been diagnosed with a 
personality disorder, which as a developmental disability is 
not service-connectable.   However, there is evidence that 
clearly supports a diagnosis of anxiety disorder, including a 
psychiatric evaluation which involved several diagnostic 
tests.  Resolving reasonable doubt in favor of the veteran, 
the Board finds that service connection for an anxiety 
disorder is warranted.  


ORDER

Service connection for an acquired psychiatric disability is 
granted.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

